 

 

USDC SDNY:

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED ~
SOUTHERN DISTRICT OF NEW YORK DOC #: . :

 

 

ee te: ne anette ae sia

 

 

DATE FILED: _/2/2//7_,

 

 

 

KT CORPORATION, ef al, 3
17cv7859 (LGS) (DF)

Petitioners,
ORDER

-against-

ABS HOLDINGS, LTD.,, ef al,

 

Respondents.

 

DEBRA FREEMAN, United States Magistrate Judge:

For the reasons stated in this Court’s Text Order dated December 3, 2019 (Dkt. 94), the
Clerk of Court is directed to release to Respondents $1,341,166.70 of the funds deposited with
the Court pursuant to Dkt. 70. The remaining funds on deposit shall remain there pending
further Court order.

Dated: New York, New York
December 3, 2019

SO ORDERED

hl P72-——

DEBRA FREEMAN
United States Magistrate Judge

Copies to:

All counsel (via ECF)
